
	
		II
		Calendar No. 540
		110th CONGRESS
		1st Session
		S. 2004
		[Report No. 110–247]
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mrs. Murray (for
			 herself, Mr. Craig,
			 Mr. Obama, and Mrs. Lincoln) introduced the following bill; which
			 was read twice and referred to the Committee on Veterans'
			 Affairs
		
		
			December 12, 2007
			Reported by Mr. Akaka,
			 without amendment
		
		A BILL
		To amend title 38, United States Code, to establish
		  epilepsy centers of excellence in the Veterans Health Administration of the
		  Department of Veterans Affairs, and for other purposes.
	
	
		1.Epilepsy centers of
			 excellence
			(a)In
			 generalSubchapter II of
			 chapter 73 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					7330A.Epilepsy
				centers of excellence
						(a)Establishment of
				Centers(1)Not
				later than 120 days after the date of the enactment of this section, the
				Secretary shall, upon the recommendation of the Under Secretary for Health,
				designate not less than six Department health-care facilities as the locations
				for epilepsy centers of excellence.
							(2)Subject to the availability of
				appropriations for such purpose, the Secretary shall establish and operate
				epilepsy centers of excellence at the locations designated pursuant to
				paragraph (1).
							(b)Designation of
				Facilities(1)The Secretary may not
				designate a Department health-care facility as a location for an epilepsy
				center of excellence under subsection (a)(1) unless the peer review panel
				established under subsection (c) has determined under that subsection that the
				proposal submitted by such facility seeking designation as a location for an
				epilepsy center of excellence is among those proposals that meet the highest
				competitive standards of scientific and clinical merit.
							(2)In choosing from among the facilities
				meeting the requirements of paragraph (1), the Secretary shall also consider
				appropriate geographic distribution when designating the epilepsy centers of
				excellence under subsection (a)(1).
							(c)Peer Review
				Panel(1)The
				Under Secretary for Health shall establish a peer review panel to assess the
				scientific and clinical merit of proposals that are submitted to the Secretary
				for the designation of epilepsy centers of excellence under this
				section.
							(2)(A)The membership of the
				peer review panel shall consist of experts on epilepsy, including
				post-traumatic epilepsy.
								(B)Members of the peer review panel
				shall serve for a period of no longer than two years, except as specified in
				subparagraph (C).
								(C)Of the members first appointed to the
				panel, one half shall be appointed for a period of three years and one half
				shall be appointed for a period of two years, as designated by the Under
				Secretary at the time of appointment.
								(3)The peer review panel shall review
				each proposal submitted to the panel by the Under Secretary for Health and
				shall submit its views on the relative scientific and clinical merit of each
				such proposal to the Under Secretary.
							(4)The peer review panel shall not be
				subject to the Federal Advisory Committee Act.
							(d)Epilepsy Center
				of Excellence DefinedIn this
				section, the term epilepsy center of excellence means a Department
				health-care facility that has (or in the foreseeable future can develop) the
				necessary capacity to function as a center of excellence in research,
				education, and clinical care activities in the diagnosis and treatment of
				epilepsy and has (or may reasonably be anticipated to develop) each of the
				following:
							(1)An affiliation
				with an accredited medical school that provides education and training in
				neurology, including an arrangement with such school under which medical
				residents receive education and training in the diagnosis and treatment of
				epilepsy (including neurosurgery).
							(2)The ability to
				attract the participation of scientists who are capable of ingenuity and
				creativity in health-care research efforts.
							(3)An advisory
				committee composed of veterans and appropriate health-care and research
				representatives of the facility and of the affiliated school or schools to
				advise the directors of such facility and such center on policy matters
				pertaining to the activities of the center during the period of the operation
				of such center.
							(4)The capability to
				conduct effectively evaluations of the activities of such center.
							(5)The capability to
				coordinate (as part of an integrated national system) education, clinical care,
				and research activities within all facilities with such centers.
							(6)The capability to
				develop jointly a national consortium of providers with interest in treating
				epilepsy at Department health-care facilities lacking such centers in order to
				ensure better access to state-of-the-art diagnosis, research, clinical care,
				and education for traumatic brain injury and epilepsy throughout the
				health-care system of the Department. Such consortium should include a
				designated epilepsy referral clinic in each Veterans Integrated Service
				Network.
							(7)The capability to assist in the expansion
				of the Department’s use of information systems and databases to improve the
				quality and delivery of care for veterans enrolled within the Department’s
				health care system.
							(8)The capability to
				assist in the expansion of the Department telehealth program to develop,
				transmit, monitor, and review neurological diagnostic tests.
							(9)The ability to perform epilepsy research,
				education, and clinical care activities in collaboration with Department
				medical facilities that have centers for research, education, and clinical care
				activities on complex multi-trauma associated with combat injuries established
				under section 7327 of this title.
							(e)National
				coordinator for epilepsy programs(1)To assist the Secretary
				and the Under Secretary for Health in carrying out this section, the Secretary
				shall designate an individual in the Veterans Health Administration to act as a
				national coordinator for epilepsy programs of the Veterans Health
				Administration.
							(2)The duties of the national
				coordinator for epilepsy programs shall include the following:
								(A)To supervise the operation of the
				centers established pursuant to this section.
								(B)To coordinate and support the national
				consortium of providers with interest in treating epilepsy at Department
				health-care facilities lacking such centers in order to ensure better access to
				state-of-the-art diagnosis, research, clinical care, and education for
				traumatic brain injury and epilepsy throughout the health-care system of the
				Department.
								(C)To conduct regular evaluations of the
				epilepsy centers of excellence to ensure compliance with the requirements of
				this section.
								(3)In carrying out duties under this
				subsection, the national coordinator for epilepsy programs shall report to the
				official of the Veterans Health Administration responsible for
				neurology.
							(f)Authorization of
				Appropriations(1)There are authorized to
				be appropriated $6,000,000 for each of fiscal years 2008 through 2012 for the
				support of the clinical care, research, and education activities of the
				epilepsy centers of excellence established and operated pursuant to subsection
				(a)(2).
							(2)There are authorized to be
				appropriated for each fiscal year after fiscal year 2012 such sums as may be
				necessary for the support of the clinical care, research, and education
				activities of the epilepsy centers of excellence established and operated
				pursuant to subsection (a)(2).
							(3)The Secretary shall ensure that funds
				for such centers are designated for the first three years of operation as a
				special purpose program for which funds are not allocated through the Veterans
				Equitable Resource Allocation system.
							(4)In addition to amounts authorized to
				be appropriated under paragraphs (1) and (2) for a fiscal year, the Under
				Secretary for Health shall allocate to such centers from other funds
				appropriated generally for the Department medical services account and medical
				and prosthetics research account, as appropriate, such amounts as the Under
				Secretary for Health determines appropriate.
							(5)In addition to amounts authorized to
				be appropriated under paragraphs (1) and (2) for a fiscal year, there are
				authorized to be appropriated such sums as may be necessary to fund the
				national coordinator established by subsection
				(e).
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 73 of
			 such title is amended by inserting after the item relating to section 7330 the
			 following new item:
				
					
						7330A. Epilepsy centers of
				excellence.
					
					.
			
	
		December 12, 2007
		Reported without amendment
	
